

EXHIBIT 10.69






EMPLOYMENT AGREEMENT
This Employment Agreement is made as of February 8, 2016, by Toys “R” Us, Inc.
(the “Company”) and JOSEPH VENEZIA (the “Executive”).
RECITALS
1.
The Executive has experience and expertise required by the Company and its
Affiliates.

2.
Subject to the terms and conditions hereinafter set forth, the Company therefore
wishes to employ the Executive as its Executive Vice President, Global Store
Operations and the Executive wishes to accept such employment.

AGREEMENT
NOW, THEREFORE, for valid consideration received, the parties agree as follows:
1
Employment. Subject to the terms and conditions set forth in this Agreement, the
Company offers and the Executive accepts employment hereunder effective as of
the date first set forth above (the “Effective Date”).

2
Term. This Agreement shall commence on February 22, 2016 and shall remain in
effect for an indefinite time until terminated by either party as set forth in
Section 5 hereof. The period during which the Executive is employed shall
hereinafter be referred to as the “Term.”

3
Capacity and Performance.

3.1
Offices. During the Term, the Executive shall serve the Company as Executive
Vice President, Global Store Operations or such other roles and titles as may be
designated by the Chief Executive Officer of the Company (“CEO”). The Executive
shall have such powers, duties and responsibilities consistent with the
Executive’s position as may from time to time be prescribed by the CEO. During
the Term, Executive shall report to the CEO or such other person as the CEO
shall designate.

3.2
Performance. During the Term, the Executive shall be employed by the Company on
a full‑time basis and shall perform and discharge, faithfully, diligently and to
the best of his/her ability, his/her duties and responsibilities hereunder.
During the Term, the Executive shall devote his/her full business time
exclusively to the advancement of the business and interests of the Company and
its Affiliates and to the discharge of his/her duties and responsibilities
hereunder. The Executive shall not engage in any other business activity or
serve in any industry, trade, professional, governmental, political, charitable
or academic position during the Term, except for



1
 



--------------------------------------------------------------------------------




such directorships or other positions which he/she currently holds and has
disclosed to the CEO in Exhibit A hereof and except as otherwise may be approved
in advance by the CEO.
4
Compensation and Benefits. During the Term, as compensation for all services
performed by the Executive under this Agreement and subject to performance of
the Executive’s duties and obligations to the Company and its Affiliates,
pursuant to this Agreement or otherwise, the Executive shall receive the
following:

4.1
Base Salary. The Company shall pay the Executive a base salary at the rate of
Five Hundred and Twenty-Five Thousand Dollars ($525,000.00) per year, payable in
accordance with the payroll practices of the Company for its executives and
subject to such increases as the Board of Directors of the Company (the “Board”)
or any appropriate committee or delegee thereof in its sole discretion may
determine from time to time (the “Base Salary”).

4.2
Bonus. During the Term, the Executive shall be eligible to earn an annual bonus
award in respect of each fiscal year of the Company (a “Bonus”), in a target
amount of up to 100% of the Executive’s Base Salary, payable upon the Company’s
achievement of certain performance targets established by the Board or any
appropriate committee or delegee thereof and pursuant to the terms of the
Company’s incentive plan, as in effect from time to time. The Bonus, if any,
shall be paid to the Executive not later than two and one-half (2½) months after
the end of the applicable fiscal year of the Company.

4.3
Vacations. During the Term, the Executive shall be entitled to four weeks of
vacation per calendar year, to be taken at such times and intervals as shall be
determined by the Executive, subject to the reasonable business needs of the
Company. The Executive may not accumulate or carry over from one calendar year
to another any unused, accrued vacation time. The Executive shall not be
entitled to compensation for vacation time not taken.

4.4
Other Benefits. During the Term and subject to any contribution therefor
required of executives of the Company generally, the Executive shall be entitled
to participate in all employee benefit plans, including without limitation any
401(k) plan, from time to time adopted by the Board and in effect for executives
of the Company generally. Such participation shall be subject to (i) the terms
of the applicable plan documents and (ii) generally applicable policies of the
Company. The Company may alter, modify, add to or delete any aspects of its
employee benefit plans at any time as the Board, in its sole judgment,
determines to be appropriate.

4.5
Business Expenses. During the Term, reasonable business expenses incurred by
Executive in the performance of the Executive’s duties shall be reimbursed by
the Company in accordance with the Company’s policies, as in effect from time to
time, applicable to senior executive officers of the Company.



2
 



--------------------------------------------------------------------------------




5
Termination of Employment and Severance Benefits. The Term and the Executive’s
employment hereunder shall terminate under the circumstances described in this
Section 5. All references herein to termination of employment, separation from
service and similar or correlative terms, insofar as they are relevant to the
payment of any benefit that could constitute nonqualified deferred compensation
subject to Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and other guidance thereunder (“Section 409A”) shall be
construed to require a “separation from service” within the meaning of
Section 409A, and the Company and the Executive shall take all steps necessary
(including with regard to any post‑termination services by the Executive) to
ensure that any such termination constitutes a “separation from service” as so
defined.

5.1
Death. In the event of the Executive’s death during the Term, the Executive’s
employment hereunder shall immediately and automatically terminate. In the event
of death during the Term, the Company shall pay to the Executive or the
Executive’s designated beneficiary or, if no beneficiary has been designated by
the Executive, to the Executive’s estate) any Base Salary earned but unpaid
through the date of death, any Bonus for the fiscal year preceding the year in
which such death occurs that was earned but has not yet been paid and, at the
times the Company pays its executives bonuses in accordance with its general
payroll policies, an amount equal to that portion of any Bonus earned but unpaid
during the fiscal year of death (prorated in accordance with Company policies).

5.2
Disability.

5.2.1
The Company may terminate the Executive’s employment hereunder, upon Executive’s
Disability. For purposes of this Agreement, “Disability” shall mean the
determination that Executive is disabled pursuant to the terms of the Company’s
long term disability plan.

5.2.2
Upon termination of the Executive’s employment hereunder for Disability, the
Executive shall be entitled to receive any Base Salary earned but unpaid through
the date of Disability, any Bonus for the fiscal year preceding the year in
which such Disability occurs that was earned but has not yet been paid and, at
the times the Company pays its executives bonuses in accordance with its general
payroll policies, an amount equal to that portion of any Bonus earned but unpaid
during the fiscal year of Disability (prorated in accordance with Company
policies).

5.3
By the Company for Cause. The Company shall terminate the Executive’s employment
hereunder for Cause at any time upon notice to the Executive setting, forth in
reasonable detail the nature of such Cause. The following events or conditions
shall constitute “Cause” for termination: (i) the Executive’s willful failure to
perform (other than by reason of disability), or gross negligence in the
performance of his/her duties to the Company or any of its Affiliates and the
continuation of such failure or negligence for a period of ten (10) days after
notice to the Executive; (ii) the Executive’s willful failure to perform (other
than by reason of disability) any lawful and reasonable directive of the CEO;
(iii) the commission of fraud,



3
 



--------------------------------------------------------------------------------




embezzlement or theft by the Executive with respect to the Company or any of its
Affiliates; (iv) the conviction of the Executive of, or plea by the Executive of
nolo contendere to, any felony or any other crime involving dishonesty or moral
turpitude; (v) any material breach of the Executive’s fiduciary duties to the
Company or an Affiliate as an employee or officer; or (vi) a material violation
of the Company’s Code of Ethical Standards, Business Practices and Conduct or
any other violation of Company policies. Anything to the contrary in this
Agreement notwithstanding, upon the giving of notice of termination of the
Executive’s employment hereunder for Cause, the Company and its Affiliates shall
have no further obligation or liability to the Executive hereunder, other than
for Base Salary earned but unpaid through the date of termination. Without
limiting the generality of the foregoing, the Executive shall not be entitled to
receive any Bonus amounts which have not been paid prior to the date of
termination.
5.4
By the Company Other Than for Cause. The Company shall terminate the Executive’s
employment hereunder other than for Cause at any time upon notice to the
Executive.

In the event of such termination, the Company shall pay the Executive promptly
following termination and in all events within thirty (30) days thereof, Base
Salary earned but unpaid through the date of termination. In addition and
subject to the Executive’s continued compliance with the provisions of Sections
7 and 8 and the Executive’s execution (and non-revocation) of a release of all
claims against the Company and its Affiliates in a form to be provided by the
Company (the “Separation and Release Agreement”), the Executive shall receive
(i) an amount equal to (1) times the Base Salary at the rate in effect
immediately prior to the date of Executive’s termination of employment, payable
in accordance with the normal Company payroll practices in 12 equal monthly
installments following the Executive’s termination (the “Severance Term”);
provided, that the aggregate amount described in this Section 5.4 shall be in
lieu of notice or any other severance amounts to which the Executive may
otherwise be entitled and shall be reduced by any amounts owed by the Executive
to the Company or any Affiliate; (ii) promptly following termination and in all
events within thirty (30) days thereof, any unpaid portion of any Bonus for the
fiscal year preceding the year in which such termination occurs that was earned
but has not been paid; and (iii) at the times the Company pays its executives
bonuses generally, but no later than two and one half (2 1/2) months after the
end of the fiscal year in which the Bonus is earned, an amount equal to that
portion of any Bonus earned but unpaid during the fiscal year of such
termination (prorated in accordance with Company policies).
5.5
By the Executive for Good Reason. The Executive may terminate employment
hereunder for Good Reason. The following shall constitute “Good Reason” for
termination by the Executive: (i) the failure of the Company to pay any
undisputed amount due under this Agreement; or (ii) a substantial reduction in
the Executive’s targeted compensation level (other than a general reduction in
Base Salary, annual incentive compensation opportunities or other benefits that
effects all similarly situated executives). Notwithstanding the foregoing, any
termination by the



4
 



--------------------------------------------------------------------------------




Executive for Good Reason may only occur if the Executive provides a notice of
termination for Good Reason within 45 days after Executive learns (or reasonably
should have learned) about the occurrence of the event giving rise to the claim
of Good Reason. Resignation by Executive shall not be deemed for “Good Reason”
if the basis for such Good Reason is cured within a reasonable period of time
(determined in light of the cure appropriate to the basis of such Good Reason),
but in no event more than thirty (30) business days after the Company receives
the Notice of Termination specifying the basis of such Good Reason.
In the event of termination in accordance with this Section 5.5, then the
Company shall pay the Executive promptly following termination and in all events
within thirty (30) days thereof, Base Salary earned but unpaid through the date
of termination. In addition and subject to the Executive’s continued compliance
with the provisions of Sections 7 and 8 and the Executive’s execution (and
non-revocation) of the Separation and Release Agreement, the Executive shall
receive (i) an amount equal to (1) times the Base Salary at the rate in effect
immediately prior to the date of Executive’s termination of employment, payable
in accordance with the normal Company payroll practices over the Severance Term;
provided, that the aggregate amount described in this Section 5.4 shall be in
lieu of notice or any other severance amounts to which the Executive may
otherwise be entitled and shall be reduced by any amounts owed by the Executive
to the Company or any Affiliate; (ii) promptly following termination and in all
events within thirty (30) days thereof, any unpaid portion of any Bonus for the
fiscal year preceding the year in which such termination occurs that was earned
but has not been paid; and (iii) at the times the Company pays its executives
bonuses generally, but no later than two and one half (2 1/2) months after the
end of the fiscal year in which the Bonus is earned, an amount equal to that
portion of any Bonus earned but unpaid during the fiscal year of such
termination (prorated in accordance with Company policies).
5.6
By the Executive Other Than for Good Reason. The Executive may terminate
employment hereunder at any time upon 90 days written notice to the Company. In
the event of termination of the Executive’s employment pursuant to this
Section 5.6, the CEO or the Board may elect to waive the period of notice or any
portion thereof. The Company will pay the Executive his/her Base Salary for the
notice period, except to the extent so waived by the Board. Upon the giving of
notice of termination of the Executive’s employment hereunder pursuant to this
Section 5.6, the Company and its Affiliates shall have no further obligation or
liability to the Executive, other than (i) payment to the Executive of his/her
Base Salary for the period (or portion of such period) indicated above,
(ii) continuation of the provision of the benefits set forth in Section 4.4 for
the period (or portion of such period) indicated above, and (iii) any unpaid
portion of any Bonus for the fiscal year preceding the year in which such
termination occurs that was earned but has not been paid. The payments made
under subsections (i) and (iii) hereof shall be made promptly following
termination and in all events within thirty (30) days thereof.



5
 



--------------------------------------------------------------------------------




5.7
Post‑Agreement Employment. In the event the Executive remains in the employ of
the Company or any of its Affiliates following termination of this Agreement, by
the expiration of the Term or otherwise, then such employment shall be at will.

6
Effect of Termination of Employment. The provisions of this Section 6 shall
apply in the event of termination of the Executive’s employment, pursuant to
Section 5, or otherwise.

6.1
Payment in Full. Payment by the Company or its Affiliates of any Base Salary,
Bonus or other specified amounts that are due to the Executive under the
applicable termination provision of Section 5 shall constitute the entire
obligation of the Company and its Affiliates to the Executive, except that
nothing in this Section 6.1 is intended or shall be construed to affect the
rights and obligations of the Company or its Affiliates, on the one hand, and
the Executive, on the other, with respect to any option plans, option
agreements, subscription agreements, stockholders agreements or other agreements
to the extent said rights or obligations therein survive termination of
employment.

6.2
Termination of Benefits. If the Executive is terminated by the Company without
Cause, or terminates employment with the Company for Good Reason, and provided
that the Executive elects continuation of medical and dental coverage pursuant
to Section 601 through 608 of the Employee Retirement Income Security Act of
1974, as amended (“COBRA”), the Company shall pay the Executive an amount equal
to the monthly COBRA premiums for the Severance Term; provided that, such
payment will cease upon the date on which the Executive becomes eligible for
medical and dental coverage from any subsequent employer. Except for medical and
dental coverage continued pursuant to Section 5.2 hereof, all other benefits
shall terminate pursuant to the terms of the applicable benefit plans based on
the date of termination of the Executive’s employment without regard to any
continuation of Base Salary or other payments to the Executive following
termination of employment. The Executive and Company agree to make such changes
to the reimbursement for COBRA as may be required to ensure compliance with
Internal Revenue Code section 409A or Section 105(h) of the Code.

6.3
Survival of Certain Provisions. Provisions of this Agreement shall survive any
termination of employment if so provided herein or if necessary to accomplish
the purpose of other surviving provisions, including, without limitation, the
obligations of the Executive under Sections 7, 8 and 9 hereof. The obligation of
the Company to make payments to or on behalf of the Executive under
Sections 5.2, 5.4 or 5.5 hereof is expressly conditioned upon the Executive’s
continued full performance of his/her obligations under Sections 7 and 8 hereof.
The Executive recognizes that, except as expressly provided in Section 5.2, 5.4
or 5.5, no compensation is earned after termination of employment.



6
 



--------------------------------------------------------------------------------




7
Confidential Information; Intellectual Property.

7.1
Confidentiality. The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information (as that term is defined in
Section 11.2, below) and that the Executive may develop Confidential Information
for the Company or its Affiliates and that the Executive may learn of
Confidential Information during the course of his/her employment. The Executive
will comply with the policies and procedures of the Company and its Affiliates
for protecting Confidential Information and shall never use or disclose to any
Person (except as required by applicable law or judicial process) any
Confidential Information obtained by the Executive incident to his/her
employment or other association with the Company and its Affiliates; provided
that the Executive shall give prompt written notice to the Company of such
requirement, disclose no more information than is so required, and cooperate
with any attempts by the Company to obtain a protective order or similar
treatment. The Executive understands that this restriction shall continue to
apply after employment terminates, regardless of the reason for such
termination.

7.2
Return of Documents. All documents, records, tapes and other media of every kind
and description relating to the business, present or otherwise, of the Company
and its Affiliates and any copies, in whole or in part, thereof
(the “Documents”), whether or not prepared by the Executive, shall be the sole
and exclusive property of the Company and its Affiliates. The Executive shall
safeguard all Documents and shall surrender to the Company and its Affiliates at
the time employment terminates, or at such earlier time or times as the Board or
CEO designee may specify, all Documents then in the Executive’s possession or
control.

7.3
Assignment of Rights to Intellectual Property. The Executive shall promptly and
fully disclose all Intellectual Property to the Company. The Executive hereby
assigns to the Company (or as otherwise directed by the Company) the Executive’s
full right, title and interest in and to all Intellectual Property. The
Executive shall execute any and all applications for domestic and foreign
patents, copyrights or other proprietary rights and to do such other acts
(including without limitation the execution and delivery of instruments of
further assurance or confirmation) requested by the Company or its Affiliates to
assign the Intellectual Property to the Company and to permit the Company and
its Affiliates to enforce any patents, copyrights or other proprietary rights to
the Intellectual Property. The Executive will not charge the Company or its
Affiliates for time spent in complying with these obligations. All copyrightable
works that the Executive creates shall be considered “Work For Hire” under
applicable laws.

8
Restricted Activities.

8.1
Agreement Not to Compete With the Company. During the Executive’s employment
hereunder and for a period of 24 months following the date of termination
thereof (the “Non‑Competition Period”), the Executive will not, directly or
indirectly, own, manage, operate, control or participate in any manner in the
ownership, management,



7
 



--------------------------------------------------------------------------------




operation or control of, or be connected as an officer, employee, partner,
director, principal, member, manager, consultant, agent or otherwise with, or
have any financial interest in, or aid or assist anyone else in the conduct of,
any business, venture or activity which in any material respect competes with
the following enumerated business activities to the extent then being conducted
or being planned to be conducted by the Company or its Affiliates or being
conducted or known by the Executive to being planned to be conducted by the
Company or by any of its Affiliates, at or prior to the date on which the
Executive’s employment under this Agreement is terminated (the “Date of
Termination”), in the United States or any other geographic area where such
business is being conducted or being planned to be conducted at or prior to the
Date of Termination (a “Competitive Business”, defined below). For purposes of
this Agreement, “Competitive Business” shall be defined as any company or other
entity engaged primarily in the retail, sale or distribution (including in
stores, or via mail order, e-commerce or similar means) of “Competing Products.”
Competing Products means (i) toys and games; (ii) video games, computer software
for children and electronic toys or games; (iii) juvenile or baby products,
apparel, equipment, furniture or consumables; (iv) wheeled goods for children;
and (v) any other product or group of related products that represents more than
20% of the gross sales of the Company and its Affiliates for the twelve (12)
month period preceding the Executive’s termination date. For purposes of this
Agreement, a Competitive Business includes those persons or entities who
maintain or are contemplating maintaining more than 30% of their gross sales in
Competing Products for the 12 month period preceding the Executive’s termination
date. Without limiting the foregoing, the term “Competitive Business” shall in
any event include Wal-Mart, K-Mart/Sears, Target, Amazon, Buy Buy Baby, Mattel,
Hasbro, Tesco, Carrefour and any of their respective parents, subsidiaries,
affiliates or commonly controlled entities. Notwithstanding the foregoing,
ownership of not more than 3% of any class of equity security of any publicly
traded corporation shall not, of itself, constitute a violation of this
Section 8.1.
8.2
Agreement Not to Solicit Employees or Customers of the Company. During
employment and during the Non‑Competition Period the Executive will not,
directly or indirectly, (i) solicit to leave the employment of, or encourage any
employee of the Company or its Affiliates to leave the employment of the Company
or its Affiliates; or (ii) hire any such employee (other than clerical or
administrative support personnel) who was employed by the Company or its
Affiliates as of the date of the Executive’s termination of employment with the
Company or who left the employment of the Company or its Affiliates coincident
with, or within one (1) year prior to, the termination of the Executive’s
employment with the Company; (iii) solicit to leave the employment of, or
encourage to cease to work with, the Company or its Affiliates any consultant,
supplier or service provider then under contract with the Company or its
Affiliates.

9
Enforcement of Covenants. The Executive acknowledges that he/she has carefully
read and considered all the terms and conditions of this Agreement, including
without limitation the restraints imposed upon his/her pursuant to Sections 7
and 8 hereof. The Executive agrees



8
 



--------------------------------------------------------------------------------




that said restraints are necessary for the reasonable and proper protection of
the Company and its Affiliates and that each and every one of the restraints is
reasonable in respect to subject matter, length of time and geographic area. The
Executive further acknowledges that, were he/she to breach any of the covenants
or agreements contained in Sections 7 or 8 hereof, the damage to the Company and
its Affiliates could be irreparable. The Executive, therefore, agrees that the
Company and its Affiliates, in addition to any other remedies available to it,
shall be entitled to preliminary and permanent injunctive relief against any
breach or threatened breach by the Executive of any of said covenants or
agreements. The parties further agree that in the event that any provision of
Section 7 or 8 hereof shall be determined by any court of competent jurisdiction
to be unenforceable by reason of it being extended over too great a time, too
large a geographic area or too great a range of activities, such provision shall
be deemed to be modified to permit its enforcement to the maximum extent
permitted by law.
10
Conflicting Agreements. The Executive hereby represents and warrants that the
execution of this Agreement and the performance of his/her obligations hereunder
will not breach or be in conflict with any other agreement to which or by which
the Executive is a party or is bound and that the Executive is not now subject
to any covenants against competition or solicitation or similar covenants or
other obligations that would affect the performance of his/her obligations
hereunder. The Executive will not disclose to or use on behalf of the Company or
any of its Affiliates any proprietary information of a third party without such
party’s consent.

11
Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 11 or as
specifically defined elsewhere in this Agreement. For purposes of this
Agreement, the following definitions apply:

11.1
Affiliates. “Affiliates” shall mean Toys “R” Us, Inc., Toys “R” Us - Delaware,
Inc. and all other persons and entities controlling, controlled by or under
common control with the Company, where control may be by management authority or
equity interest.

11.2
Confidential Information. “Confidential Information” means any and all
information of the Company and its Affiliates that is not generally known by
others, including without limitation, rates, trade secrets, know-how, research
and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals concerning the past, current or future business,
activities and operations of the Company and its Affiliates and/or any third
party that has disclosed or provided any of same to the Company and its
Affiliates on a confidential basis

11.3
Intellectual Property. “Intellectual Property” means inventions, discoveries,
developments, methods, processes, compositions, works, concepts, recipes and
ideas (whether or not patentable or copyrightable or constituting trade secrets
or



9
 



--------------------------------------------------------------------------------




trademarks or service marks) conceived, made, created, developed or reduced to
practice by the Executive (whether alone or with others, whether or not during
normal business hours or on or off Company premises) during the Executive’s
employment that relate to either the business activities or any prospective
activity of the Company or any of its Affiliates.
11.4
Person. “Person” means an individual, a corporation, an association, a
partnership, a limited liability company, an estate, a trust and any other
entity or organization.

12
Withholding/Other Tax Matters. All payments made by the Company under this
Agreement shall be reduced by any tax or other amounts required to be withheld
by the Company under applicable law. This Agreement shall be construed
consistent with the intent that all payment and benefits hereunder comply with
the requirements of, or the requirements for exemption from, Section 409A.
Notwithstanding the foregoing, the Company shall not be liable to the Executive
for any failure to comply with any such requirements.

13
Arbitration. Except as provided in Section 9, any other dispute arising out of
or asserting breach of this Agreement, or any statutory or common law claim by
the Executive relating to his employment under this Agreement or the termination
thereof (including any tort or discrimination claim), shall be exclusively
resolved by binding statutory arbitration in accordance with the Employment
Dispute Resolution Rules of the American Arbitration Association. Such
arbitration process shall take place in New York, New York. A court of competent
jurisdiction may enter judgment upon the arbitrator’s award. Each party shall
pay the costs and expenses of arbitration (including fees and disbursements of
counsel) incurred by such party in connection with any dispute arising out of or
asserting breach of this Agreement.

14
Code Section 409A.

14.1
General. This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of Section
409A and applicable Internal Revenue Service guidance and Treasury Regulations
issued thereunder (and any applicable transition relief under Section 409A).
Nevertheless, the tax treatment of the benefits provided under the Agreement is
not warranted or guaranteed. Neither the Company nor its directors, officers,
employees or advisers (other than the Executive) shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by the Executive as a
result of the application of Section 409A.

14.2
Definitional Restrictions. Notwithstanding anything in this Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A (“Non-Exempt
Deferred Compensation”) would otherwise be payable or distributable hereunder,
or a different form of payment of such Non-Exempt Deferred Compensation would be
effected, by reason of a “change in control event” or the Executive’s Disability
or termination



10
 



--------------------------------------------------------------------------------




of employment, such Non-Exempt Deferred Compensation will not be payable or
distributable to the Executive, and/or such different form of payment will not
be effected, by reason of such circumstance unless the circumstances giving rise
to such Disability or termination of employment, as the case may be, meet any
description or definition of “change in control event”, “disability” or
“separation from service”, as the case may be, in Section 409A and applicable
regulations (without giving effect to any elective provisions that may be
available under such definition). This provision does not affect the dollar
amount or prohibit the vesting of any Non-Exempt Deferred Compensation upon
Disability or termination of employment, however defined. If this provision
prevents the payment or distribution of any Non-Exempt Deferred Compensation, or
the application of a different form of payment, such payment or distribution
shall be made at the time and in the form that would have applied absent the
non-409A-conforming event.
14.3
Six-Month Delay in Certain Circumstances. Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
Non-Exempt Deferred Compensation would otherwise be payable or distributable
under this Agreement by reason of the Executive’s separation from service during
a period in which he is a “specified employee” (as defined in Section 409A and
applicable regulations), then, subject to any permissible acceleration of
payment by the Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes): (i) the amount of such Non-Exempt Deferred Compensation that
would otherwise be payable during the six-month period immediately following the
Executive’s separation from service will be accumulated through and paid or
provided on the first day of the seventh month following the Executive’s
separation from service (or, if Executive dies during such period, within 30
days after the Executive’s death) (in either case, the “Required Delay Period”);
and (ii) the normal payment or distribution schedule for any remaining payments
or distributions will resume at the end of the Required Delay Period.

14.4
Treatment of Installment Payments. Each payment of termination benefits under
Section 5 of this Agreement, including, without limitation, each installment
payment and each payment or reimbursement of premiums for continued medical,
dental or life insurance coverage under Section 6.2, shall be considered a
separate payment, as described in Treas. Reg. Section 1.409A-2(b)(2), for
purposes of Section 409A.

14.5
Timing of Release of Claims. Whenever in this Agreement the provision of a
payment or benefit is conditioned on the Executive’s execution and
non-revocation of a release of claims, such release must be executed, and all
revocation periods shall have expired, within 60 days after the date of
termination of the Executive’s employment, failing which such payment or benefit
shall be forfeited. If such payment or benefit constitutes non-exempt deferred
compensation, and if such 60-day period begins in one calendar year and ends in
the next calendar year, the payment or benefit shall not be made or commence
before the second such calendar year, even if the release becomes irrevocable in
the first such calendar year.



11
 



--------------------------------------------------------------------------------




14.6
Permitted Acceleration. The Company shall have the sole authority to make any
accelerated distribution permissible under Treas. Reg. Section 1.409A-3(j)(4) to
the Executive of deferred amounts, provided that such distribution meets the
requirements of Treas. Reg. Section 1.409A-3(j)(4).

15
Miscellaneous.

15.1
Assignment. Neither the Company nor the Executive may assign this Agreement or
any interest herein, by operation of law or otherwise, without the prior written
consent of the other; provided, that the Company may assign its rights and
obligations under this Agreement without the consent of the Executive in the
event that the Company shall hereafter affect a reorganization, consolidate
with, or merge into, any other Person or transfer all or substantially all of
its properties or assets to any other Person, in which event such other Person
shall be deemed the “Company” hereunder, as applicable, for all purposes of this
Agreement; provided, further, that nothing contained herein shall be construed
to place any limitation or restriction on the transfer of the Company’s Common
Stock in addition to any restrictions set forth in any stockholder agreement
applicable to the holders of such shares. This Agreement shall inure to the
benefit of and be binding upon the Company and the Executive, and their
respective successors, executors, administrators, representatives, heirs and
permitted assigns.

15.2
Severability. If any portion or provision of this Agreement shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the application of such provision in such circumstances shall be deemed modified
to permit its enforcement to the maximum extent permitted by law, and both the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable and the remainder of this
Agreement shall not be affected thereby, and each portion and provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.

15.3
Waiver; Amendment. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach. This Agreement may be amended or modified only by a written
instrument signed by the Executive and any expressly authorized representative
of the Company.

15.4
Cooperation. The Executive shall provide the Executive’s reasonable cooperation
in connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder, but only to the extent the Company requests such cooperation with
reasonable advance notice to the Executive and in respect of such periods of
time as shall not unreasonably interfere with the Executive’s ability to perform
his duties with any subsequent employer; provided, that the Company shall pay
any reasonable



12
 



--------------------------------------------------------------------------------




travel, lodging and related expenses that the Executive may incur in connection
with providing all such cooperation, to the extent approved by the Company prior
to incurring such expenses. The Executive is entitled to be paid or reimbursed
for any expenses under this Section, the amount reimbursable in any one calendar
year shall not affect the amount reimbursable in any other calendar year, and
the reimbursement of an eligible expense must be made no later than December 31
of the year after the year in which the expense was incurred. The Executive’s
rights to payment or reimbursement of expenses pursuant to this Section shall
expire at the end of 20 years after the execution date of this Agreement and
shall not be subject to liquidation or exchange for another benefit.
15.5
Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or deposited in the United States mail, postage prepaid,
registered or certified, and addressed (i) in the case of the Executive, to the
address provided by the Executive and on file at the Company; and (ii) in the
case of the Company, to the attention of Chief Executive Officer, with a copy to
the General Counsel, both located at One Geoffrey Way, Wayne, New Jersey 07470,
or to such other address as either party may specify by notice to the other
actually received.

15.6
Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes any and all prior communications, agreements and
understandings, written or oral, between the Executive and the Company, or any
of its predecessors, with respect to the terms and conditions of the Executive’s
employment.

15.7
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument.

15.8
Governing Law. This Agreement shall be governed by and construed in accordance
with the domestic substantive laws of the State of New Jersey without giving
effect to any choice or conflict of laws provision or rule that would cause the
application of the domestic substantive laws of any other jurisdiction.



IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.


THE COMPANY:
 
TOYS “R” US, INC.
Date:
2/8/16
 
By:
/s/ David A. Brandon
 
 
 
Name:
David A. Brandon
 
 
 
Title:
Chief Executive Officer



13
 



--------------------------------------------------------------------------------






THE EXECUTIVE:
 
 
 
Date:
2/8/16
 
/s/ Joseph Venezia
 
 
JOSEPH VENEZIA





14
 



--------------------------------------------------------------------------------





EXHIBIT A








1